ACCEPTED
                                                                                                     12-14-00298-CR
                                                                                         TWELFTH COURT OF APPEALS
                                                                                                      TYLER, TEXAS
                                                                                                 2/4/2015 1:55:52 PM
                                                                                                        CATHY LUSK
                                                                                                              CLERK

                                   CASE NO. 12-14-00298-CR

ROBERT EUGENE PRITCHETT                         §           COURT OF APPEALS
                                                                             FILED IN
                                                                      12th COURT OF APPEALS
VS.                                             §           STATE OF TEXAS TYLER, TEXAS
                                                                       2/4/2015 1:55:52 PM
STATE OF TEXAS                                  §                          CATHYDISTRICT
                                                            TWELFTH JUDICIAL       S. LUSK
                                                                               Clerk
            MOTION FOR LEAVE TO FILE APPELLANT’S REPLY BRIEF

TO THE HONORABLE JUDGES OF SAID COURT:

       Now comes Robert Eugene Pritchett, Appellant, in the above styled and numbered cause,

by and through his attorney of record, Donovan Paul Dudinsky, and files this Motion For Leave to

File Appellant’s Reply Brief pursuant to Rule 38.3 of the Texas Rules of Appellate Procedure.

       Appellant respectfully requests accorded time for response period of time from the filing of

the order by the esteemed Court.

       Appellant prays that relief requested be granted.

                                                             /s/donovan paul dudinsky
                                                            _______________________________
                                                             DONOVAN PAUL DUDINSKY
                                                             701 South Liberty Street
                                                             San Augustine, Texas 75972
                                                             Tel. 936-275-9871
                                                             Fax. 936-275-9655
                                                             TSBN: 24038869
                                                             Attorney for Appellant
                                                             Robert Eugene Pritchett

                                   CERTIFICATE OF SERVICE

       This is to certify that on the 5th day of February, 2015 a true and correct copy of the

aforementioned Motion For Leave to File Appellant’s Reply Brief was delivered by facsimile

service on the District Attorney, J. Kevin Dutton, San Augustine County, Texas.

                                                            /s/ donovan paul dudinsky
                                                             DONOVAN PAUL DUDINSKY
                                CASE NO. 12-14-00298-CR

ROBERT EUGENE PRITCHETT                       §        COURT OF APPEALS

VS.                                           §        STATE OF TEXAS

STATE OF TEXAS                                §        TWELFTH JUDICIAL DISTRICT

               ORDER FOR LEAVE TO FILE APPELLANT’S REPLY BRIEF

       CAME ON TO BE CONSIDERED Appellant’s Motion for Leave To File Appellant’s

Reply Brief.

       The Twelfth Court of Appeal hereby Grants ______counsel’s Motion For Leave To File

Appellant’s Reply Brief.

       THEREFORE SO ORDERED. Appellant’s Reply Brief is due on the ____ day of

____________, 2015.

       Signed on this _____ day of February, 2015.



                                                       ______________________________
                                                        PRESIDING JUDGE
                                                        TWELFTH COURT OF APPEALS